DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-14 as originally filed on 05/29/2018 are pending, and have been examined on the merits.  

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “21” in FIG. 1, is not found in the Detailed Description.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 2-5, 9-12, & 14 are objected to because of the following informalities:  
a.	In claim 2, line 5, the recitation of “in touch with tissue” should instead recite --in physical contact with tissue-- to be consistent with the prior recitation of “physical contact” in line 2 of the claim.  
b.	In claim 3, lines 7-8, the recitation of “first and second impedance-magnitudes” should instead recite --first and second measured impedance-magnitudes--.
c.	In claim 4, line 1, the recitation of “and comprising” should instead recite --further comprising--.  
d.	In claim 5, line 1, the recitation of “and comprising” should instead recite --further comprising--.  
e.	In claim 5, lines 10-11, the recitation of “based on whether the calculated difference is statistically significant” should instead recite --based on whether the calculated difference among the respective set of differences is statistically significant-- so as to more clearly distinguish the “calculated difference” in line 10 of the claim from the “calculated difference” of claim 1 (from which claim 5 ultimately depends).     
f.	In claim 9, lines 1-2, the recitation of “wherein the processor is configured to” should instead recite --wherein the processor is further configured to--.   
g.	In claim 9, line 5, the recitation of “in touch with tissue” should instead recite --in physical contact with tissue-- to be consistent with the prior recitation of “physical contact” in line 3 of the claim.  
h.	In claim 10, lines 1-2, the recitation of “wherein the processor is configured to” should instead recite --wherein the processor is further configured to--.   
i.	In claim 10, line 7, the recitation of “first and second impedance-magnitudes” should instead recite --first and second measured impedance-magnitudes--.
j.	In claim 11, lines 1-2, the recitation of “wherein the processor is configured to” should instead recite --wherein the processor is further configured to--.   
claim 12, lines 1-2, the recitation of “wherein the processor is configured to” should instead recite --wherein the processor is further configured to--.   
l.	In claim 12, lines 10-11, the recitation of “based on whether the calculated difference is statistically significant” should instead recite --based on whether the calculated difference among the respective set of differences is statistically significant-- so as to more clearly distinguish the “calculated difference” in line 10 of the claim from the “calculated difference” of claim 8 (from which claim 12 ultimately depends).     
m.	In claim 14, lines 1-2, the recitation of “wherein the processor is configured to” should instead recite --wherein the processor is further configured to--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 4 & 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 4 recites the limitation “measuring the first and second sets of impedance-magnitudes by a plurality of distal-electrodes” in lines 2-3.  This recitation renders the claim indefinite, as claim 1 (from which claim 4 ultimately depends) requires that the surface-electrode be used in measuring the first and second impedance-magnitudes.  As such, it is not clear how the first and second sets of impedance-magnitudes can be measured by a plurality of distal-electrodes.  If Applicant intends that the first and second set of impedance-magnitudes recited in claim 3 (from which claim 4 depends) be measured using the surface-electrode together with 
9.	Claim 11 recites the limitation “measure the first and second sets of impedance-magnitudes by a plurality of distal-electrodes” in lines 2-4.  This recitation renders the claim indefinite, as claim 8 (from which claim 11 ultimately depends) requires that the surface-electrode be used in measuring the first and second impedance-magnitudes.  As such, it is not clear how the first and second sets of impedance-magnitudes can be measured by a plurality of distal-electrodes.  If Applicant intends that the first and second set of impedance-magnitudes recited in claim 10 (from which claim 11 depends) be measured using the surface-electrode together with various ones of the plurality of distal-electrodes, Examiner suggests clarifying this point in claim 11.    

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0141978 to Subramaniam et al. (“Subramaniam”) (made of record in Applicant’s 12/16/19 IDS).  
12.	Regarding claim 1, Subramaniam discloses a method, comprising: 
measuring a first impedance-magnitude [e.g., ¶’s [0005], [0066], [0072], [0074]]  between a distal-electrode [electrode (24) - ¶ [0059]; FIG. 1] fitted at a distal end of a medical instrument [catheter (14) - ¶’s [0055], [0059]; FIG. 1] in an organ of a patient [e.g., ¶[0054]] and a surface-electrode attached externally to the patient [dispersive electrode – see ¶[0068] (“the dispersive electrode may be a ground patch electrode supplied on the patient's body”)], at a first electrical frequency [e.g., at a first of two (or a plurality of) frequencies – see ¶[0066] (“the impedance between the ablation electrode 24 and the dispersive electrode can be monitored at two different frequencies before beginning the treatment and during treatment”); and ¶[0074] (“[t]his may include one or more impedance measurements at a plurality of different frequencies”); see also ¶[0005]]; 
measuring a second impedance-magnitude [e.g., ¶’s [0005], [0066], [0072], [0074]]  between the distal-electrode [(24)] and the surface-electrode [dispersive electrode], at a second electrical frequency [e.g., at a second of two (or a plurality of) frequencies – see ¶’s [0005], [0066], [0074]]; 
calculating a difference between the first and second measured impedance-magnitudes [see ¶[0005] (“[t]he method may also include measuring the impedance at the target tissue at a plurality of different frequencies including a first frequency and a second frequency and determining a first or "baseline" difference between these impedance measurements”); and ¶[0066] (“[t]he difference between the measured impedance at the two frequencies may correlate to the degree of electrode to tissue contact”); see also ¶’s [0072], [0074], [0076]]; and 
based on the calculated difference, deciding, and outputting an indication of, whether the distal-electrode is in physical contact with tissue or immersed in blood [Subrmaniam discloses determining the degree of contact of electrode (24) with tissue or blood based on measured impedance (see ¶[0067]), and outputting a visual and/or audio indication indicating the degree of contact – see ¶[0033] and ¶[0072] (“provide a visual and/or audio indication to the clinician indicating whether or not the electrode 24 is in good contact with the target tissue. For example, the ablation system 10 may display a colored indication of approximate electrode contact. For example, a red light may indicate poor electrode 24 to tissue contact while a green light may indicate good electrode 24 to tissue contact”); note also ¶[0074] which describes how monitoring impedance at multiple frequencies provides an improvement over single frequency loss of contact between electrode (24) and tissue (meaning that the electrode would be immersed in blood)].    13.	Regarding claim 2, Subramaniam further discloses wherein deciding whether the distal-electrode [(24)] is in physical contact with tissue comprises comparing the calculated difference to a given threshold, and deciding that the distal-electrode [(24)] is in touch with tissue if the difference is larger than the given threshold [see ¶[0072] (“…until the system indicates the electrode 24 is in good contact with the target tissue, or meets the threshold target impedance difference between the low frequency and the high frequency impedance measurements”); see also ¶[0066]].  14.	Regarding claim 3, Subramaniam further discloses wherein measuring the first and second impedance-magnitudes comprises measuring at the first electrical frequency a first set of impedance-magnitudes and measuring at the second electrical frequency a second set of impedance-magnitudes, wherein calculating the difference comprises calculating multiple differences between the respective first and second impedance-magnitudes, and wherein deciding whether the distal-electrode is in physical contact with tissue comprises making a decision based on the multiple calculated differences [¶’s [0024], [0025], [0076],& claim 9].15.	Regarding claim 4, and as best understood (see rejection under § 112(b) above), Subramaniam further discloses measuring the first and second sets of impedance-magnitudes by a plurality of distal-electrodes [ablation electrode (24) includes a plurality of mapping microelectrodes (28) disposed thereon - ¶’s [0059], [0063], [0064], & [0066]].16.	Regarding claim 8, Subramaniam discloses a system, comprising: 
an electrical interface [connector (34) & cable assembly (20) - ¶’s [0055], [0060]; FIG. 1; see also ¶’s [0057], [0059], & [0062]-[0063]], for communicating with a distal-electrode [electrode (24) - ¶[0059]; FIG. 1] fitted at a distal end of a medical instrument [catheter (14) - ¶’s [0055], [0059]; FIG. 1] in an organ of a patient [e.g., ¶[0054]]; and 

receive, via the electrical interface, 
(i) a first impedance-magnitude [e.g., ¶’s [0005], [0066], [0072], [0074]] measured between the distal-electrode [(24)] and a surface-electrode [dispersive electrode – see ¶[0068] (“the dispersive electrode may be a ground patch electrode supplied on the patient's body”)] at a first electrical frequency [e.g., at a first of two (or a plurality of) frequencies – see ¶[0066] (“the impedance between the ablation electrode 24 and the dispersive electrode can be monitored at two different frequencies before beginning the treatment and during treatment”); and ¶[0074] (“[t]his may include one or more impedance measurements at a plurality of different frequencies”); see also ¶[0005]], and 
(ii) a second impedance-magnitude [e.g., ¶’s [0005], [0066], [0072], [0074]] measured between the distal-electrode [(24)] and the surface-electrode [dispersive electrode] at a second electrical frequency [e.g., at a second of two (or a plurality of) frequencies – see ¶’s [0005], [0066], [0074]; generally note also ¶[0073] (“a processing unit (e.g., the mapping processor 16, the RF generator 18, combinations thereof, or another component of system 10) may monitor the impedance”)]; 
calculate a difference between the first and second measured impedance-magnitudes [see ¶[0005] (“[t]he method may also include measuring the impedance at the target tissue at a plurality of different frequencies including a first frequency and a second frequency and determining a first or "baseline" difference between these impedance measurements”); and ¶[0066] (“[t]he difference between the measured impedance at the two frequencies may correlate to the degree of electrode to tissue contact”); see also ¶’s [0072], [0074], [0076]]; and 
provide a visual and/or audio indication to the clinician indicating whether or not the electrode 24 is in good contact with the target tissue. For example, the ablation system 10 may display a colored indication of approximate electrode contact. For example, a red light may indicate poor electrode 24 to tissue contact while a green light may indicate good electrode 24 to tissue contact”); note also ¶[0074] which describes how monitoring impedance at multiple frequencies provides an improvement over single frequency monitoring in that a clinician can determine that an impedance drop was due to loss of contact between electrode (24) and tissue (meaning that the electrode would be immersed in blood)].17.	Regarding claim 9, Subramaniam further discloses wherein the processor is configured to decide whether the distal-electrode [(24)] is in physical contact with tissue by comparing the calculated difference to a given threshold, and deciding that the distal-electrode [(24)] is in touch with tissue if the difference is larger than the given threshold [see ¶[0072] (“…until the system indicates the electrode 24 is in good contact with the target tissue, or meets the threshold target impedance difference between the low frequency and the high frequency impedance measurements”); see also ¶[0066]]. 18.	Regarding claim 10, Subramaniam further discloses wherein the processor is configured to measure the first and second impedance-magnitudes by measuring at the first electrical frequency a first set of impedance-magnitudes and measuring at the second electrical frequency a second set of impedance-magnitudes, to calculate multiple differences between the respective first and second impedance-magnitudes, and to decide whether the distal-electrode is in physical contact with tissue based on the multiple calculated differences [¶’s [0024], [0025], [0076],& claim 9].claim 11, and as best understood (see rejection under § 112(b) above), Subramaniam further discloses Subramaniam further discloses wherein the processor is configured to measure the first and second sets of impedance-magnitudes by a plurality of distal-electrodes [ablation electrode (24) includes a plurality of mapping microelectrodes (28) disposed thereon - ¶’s [0059], [0063], [0064], & [0066]].
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam.
23.	Regarding claims 6 & 13, Subramaniam discloses all of the limitations of claims 1 & 8, respectively, for the reasons set forth in detail (above) in the Office Action.  
e.g., 460 kHz - see ¶[0070]].
	While Subrmaniam additionally discloses numerous frequency ranges with respect to impedance measurements, including a first electrical frequency of 10 kHz. [see ¶[0070] (“[w]hile the relationship between the measured impedance and the degree of electrode 24 contact is described with respect to impedance measurements at 46 kHz and 460 kHz, it is contemplated that other frequencies may be used as desired including about 10-1000 kHz, or about 25-600 kHz, or about 46-460 kHz, or other frequencies”)], Subrmaniam does not explicitly disclose wherein the first electrical frequency equals 1.5 KHz or lower (also as required by claims 6 & 13). 	However, in view of Subramaniam’s explicit teaching that other frequencies may be used as desired [¶[0070]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subramaniam such that the first electrical frequency equals 1.5 KHz or lower, since the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, Subrmaniam’s first electrical frequency of, e.g., 10 kHz is close to the claimed value of 1.5 kHz.  Further, Applicant’s own Specification acknowledges that the claimed range is not critical [see Applicant’s published application (U.S. 2019/0365463) at ¶[0046] (“[i]n one embodiment, as explained above with respect to FIG. 2, the low frequency is chosen below 1.5 KHz, and the high frequency is chosen above 20 KHz. Alternatively, any other suitable low and high frequencies can be used”), emphasis added].




24.	Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of U.S. Patent Application Publication No. 2020/0015876 to Chou et al. ("Chou").
25.	Regarding claims 5 & 12, Subramaniam discloses all of the limitations of claims 3 & 10, respectively, for the reasons set forth in detail (above) in the Office Action.  
	Subrmaniam does not, however, disclose:
fit[ting] one or more statistical distributions to the multiple calculated differences; 
apply[ing] one or more statistical tests to the distributions; 
based on results of the one or more statistical tests, deduc[ing] whether a calculated difference among the respective set of differences is statistically significant; and 
based on whether the calculated difference is statistically significant, decid[ing] whether the distal-electrode is in physical contact with tissue or immersed in blood (as required by claims 5 & 12). 	Chou, in a similar field of endeavor, teaches an ablation system with force control, including the ability to assess contact force between an ablation element and cardiac tissue [Abstract]. Chou further teaches a processor configured to perform one or more mathematical operations on received signals, and to produce a result correlating to a quantitative or qualitative measure of, e.g.,  the level or quality of contact between a portion of an ablation catheter and cardiac tissue, with the one or more mathematical operations comprising, e.g., statistical operations [see ¶[0486]].  
	Given Subramaniam’s disclosure of multiple calculated differences, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subramaniam to include performing statistical operations on the received data, including fit[ting] one or more statistical distributions to the multiple calculated differences, apply[ing] one or more statistical tests to the distributions, based on results of the one or more .  

26.	Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of U.S. Patent Application Publication No. 2016/0242667 to Fay et al. ("Fay").
27.	Regarding claims 7 & 14, Subramaniam discloses all of the limitations of claims 1 & 8, respectively, for the reasons set forth in detail (above) in the Office Action.  
	Subrmaniam further discloses enabling viewing of a real-time graphic representation of the catheters being used [¶[0057]], generating and outputing an isochronal map of detected electrical activity to a display for analysis by a user [¶[0056]], and (as previously noted) providing a visual and/or audio indication to the clinician indicating whether or not the electrode  is in good contact with the target tissue [see ¶[0072] (“[f]or example, the ablation system 10 may display a colored indication of approximate electrode contact. For example, a red light may indicate poor electrode 24 to tissue contact while a green light may indicate good electrode 24 to tissue contact”)].
Subrmaniam does not, however, explicitly disclose:  
wherein outputting the indication comprises denoting the indication on an electro-anatomical map (claim 7), nor wherein the processor is configured to output the indication by denoting the indication on an electro-anatomical map (claim 14). 
	However, it was well known, before the effective filing date of the claimed invention, to display an indication of the level of contact of an electrode with tissue on an electro-anatomical map.
Fay, in a similar field of endeavor, teaches a system for sensing tissue contact which includes, e.g., a mapping probe (14) and ablation probe (16) that can be assembled in an integrated structure for simultaneous introduction and deployment in the heart region (12) [¶[0074]], along with a processing system (32) that may output data to a suitable device, for example display device (40), which may display relevant information for a user [¶[0079]].  Fay further teaches that the display may include an anatomical shell or an electroanatomical map that incorporates tissue proximity information [see ¶[0124] (“For example, regions of an anatomical shell where impedance values of cardiac tissue are measured may be more opaque than regions where impedance values of blood are measured. In other examples, an electroanatomical map displaying features such as voltage, activation time, dominant frequency, or the like may display an indicator (e.g. color, texture, pattern, etc.) in regions where impedance values of blood are measured. In both cases, the indication of regions where tissue contact may have occurred (or has likely occurred above a given probability or acceptability threshold) may guide the physician in moving the catheter and collecting measurements”); see also ¶’s [0125]-[0127]]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subramaniam such that outputting the indication comprises denoting the indication on an electro-anatomical map, and wherein the processor is configured to output the indication by denoting the indication on an electro-anatomical map, as taught by Fay, so as to provide an operator/clinician with meaningful visual feedback on the position of the distal electrode, thereby facilitating precise targeting of tissue to improve surgical outcomes.  

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 6,391,024 to Sun et al. (“Sun”) teaches a method of assessing the adequacy of contact between an ablation electrode and biological tissue within a biological organ having biological fluid therein includes the steps of positioning the ablation electrode proximal the biological tissue; positioning a reference electrode a distance from the ablation electrode; measuring the impedance between the ablation electrode and the reference electrode at a first frequency and measuring the impedance between the ablation electrode and the reference electrode at a second frequency. The percentage difference between the first-frequency impedance and the second-frequency impedance provides an indication of the state of electrode/tissue contact [Sun, Abstract].
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3794

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794